DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 01/88315 (hereafter WO315).
Re Claim 1. (Original)
WO315 discloses a redundant actuation lock apparatus (Fig.1-11c) comprising: a lock bar interface (32) comprising a ramp (64) and a stop (end of interface Fig.5f-g; 60), the lock bar interface configured to manipulate one or more lock bars (14,32) into one of a locked position and an unlocked position; an electronic lock mechanism (68,72,74) comprising: an actuator (68) disengageably coupled to the lock bar interface (32), the actuator (68) configured to drive the lock bar interface to manipulate the one or more lock bars, the actuator engaged to the lock bar interface in an electronic lock actuation mode, and the actuator disengaged from the lock bar interface in a manual key lock actuation mode (page 8, lines 6-26; Figs.5a-5f); and a power drive (74) coupled to the actuator (68) and configured to drive the actuator to drive the lock bar interface (32) in response to a control signal; and a manual key lock mechanism (52,54) comprising: a key input configured to receive a mechanical key, the key input rotatable with rotation of the mechanical key (page 7, line 15); a lock cylinder (52) having a first end and a second end, the key input provided at the first end of the lock cylinder , the second end (54,56) configured to disengageably couple to the lock bar interface (32), the lock cylinder rotatable with the rotation of the mechanical key at the key input, wherein, in the manual key lock actuation mode, the lock cylinder is configured to: slide across the ramp (64) of the lock bar interface (32) as the lock cylinder rotates to disengage the lock bar interface from the actuator, and engage and drive the stop (end of interface engaged by 54 in Fig.5f-h) of the lock bar interface to manipulate the one or more lock bars, and wherein, in the electronic lock actuation mode, the lock cylinder is disengaged from the lock bar interface (page 9, lines 24-page 10, line 4; Figs, 3,4,5).
Re Claim 3. (Original)
WO315 discloses the apparatus according to claim 1, wherein the control signal is generated in response to a wireless signal transmitted by a mobile device (page 3, line 4, remote activation).
Re Claim 6. (Original)
WO315 discloses the apparatus according to claim 1, wherein the power drive is an electric motor (74).
Re Claim 7. (Original)
WO315 discloses the apparatus according to claim 7, wherein the electric motor (74) is a DC motor.
Re Claim 8. (New)
WO315 discloses the apparatus according to claim 1, wherein in the electronic lock actuation mode, the lock cylinder (52) is disengaged from the ramp (64) and the stop (60) of the lock bar interface (32).
Re Claim 9. 
WO315 discloses the apparatus of claim 1, wherein the ramp (64) is fixed to a surface of the lock bar interface (32) and comprises an inclined surface (64) extending from the surface of the lock bar interface to a surface of the stop (60).  
Re Claim 10.
WO315 discloses a redundant actuation lock apparatus (Fig.1-11c) comprising: a lock bar interface (32) comprising a ramp (64) and a stop (end of interface Fig.5f-g; 60), the ramp (64) is fixed to a surface of the lock bar interface (32) and comprises an inclined surface (64) extending from the surface of the lock bar interface to a surface of the stop (60), the lock bar interface configured to manipulate one or more lock bars (14,32) into one of a locked position and an unlocked position; an electronic lock mechanism (68,72,74) comprising: an actuator (68) disengageably coupled to the lock bar interface (32), the actuator (68) configured to drive the lock bar interface to manipulate the one or more lock bars, the actuator engaged to the lock bar interface in an electronic lock actuation mode, and the actuator disengaged from the lock bar interface in a manual key lock actuation mode (page 8, lines 6-26; Figs.5a-5f); and a power drive (74) coupled to the actuator (68) and configured to drive the actuator to drive the lock bar interface (32) in response to a control signal; and a manual key lock mechanism (52,54) comprising: a key input configured to receive a mechanical key, the key input rotatable with rotation of the mechanical key (page 7, line 15); a lock cylinder (52) having a first end and a second end, the key input provided at the first end of the lock cylinder , the second end (54,56) configured to disengageably couple to the lock bar interface (32), the lock cylinder rotatable with the rotation of the mechanical key at the key input, wherein, in the manual key lock actuation mode, the lock cylinder is configured to: slide across the ramp (64) of the lock bar interface (32) as the lock cylinder rotates to disengage the lock bar interface from the actuator, and engage and drive the stop (end of interface engaged by 54 in Fig.5f-h) of the lock bar interface to manipulate the one or more lock bars, and wherein, in the electronic lock actuation mode, the lock cylinder is disengaged from the lock bar interface (page 9, lines 24-page 10, line 4; Figs, 3,4,5).
Re Claim 12.
WO315 discloses the apparatus of claim 10, wherein the control signal is generated in response to a wireless signal transmitted by a mobile device (page 3, line 4, remote activation).
Re Claim 15. 
WO315 discloses the apparatus of claim 10, wherein the power drive is an electric motor (74).  
Re Claim 16. 
WO315 discloses the apparatus of claim 15, wherein the electric motor is a DC motor (74).  
Re Claim 17.
WO315 discloses the apparatus of claim 10, wherein in the electronic lock actuation mode, the lock cylinder (52) is disengaged from the ramp (64) and the stop (60) of the lock bar interface (32).  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No.10,704,296. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 4, 5, 11, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675